DocuSign Envelope ID: F6A10859-86D6-4465-9185-4A49F1A59B32
                          Case 1:18-cv-00730-JL Document 22-6 Filed 10/30/19 Page 1 of 1
                                                    BUSINESS LOAN SUMMARY*
      Borrower: Absolut Residential Care L.L.C.                               Lender: World Business Lenders, LLC
                   12 Front Street, East Rochester, NH 03868                             120 W. 45th St., 29th Floor New York, NY 10036




                                                             Disbursement Amount:
                                                                     $10,000.00
                                                     This amount is to be disbursed on 1/6/2014.
                                                                 Processing Fees:
                                                                      $1,095.95
      Includes third-party fees incurred by Lender and certain of Lender’s operating expenses ($575.00) Plus Notary Fee ($185.00), Plus
       Mortgage Recording ($153.00), Plus Recording Services Fee ($35.00), Plus Title Search ($112.95), Plus Tax Certificate ($35.00).
                                                                    Loan Amount:
                                                                     $11,095.95

                    Disbursement Amount ($10,000.00) plus Processing Fees ($1,095.95). Also referred to as “Principal.”

                                                                   Interest Charge:
                                                                     $3,795.72
                                                Total amount of interest to be paid on Loan Amount.

                                                             Total Repayment Amount:
                                                                     $14,891.67
                                          Loan Amount ($11,095.95) plus Interest Charge ($3,795.72).

      Payment Schedule: 125 payments of $118.20 due each “Business Day” commencing on 1/7/2014 until 7/3/2014 , followed by a
      final payment of $116.67 on 7/7/2014 when any remaining outstanding Principal, interest and other unpaid charges shall be due
      and payable in full. “Business Day” means any Monday through Friday, except Federal Reserve holidays.
      Prepayment: Borrower may make a full prepayment at any time. The prepayment charge will be equal to the greater of (a)
      fifteen percent (15%) of the amount of the unpaid Principal or (b) the aggregate amount required to be repaid by Borrower to
      Lender during the Repayment Period reduced by (i) the aggregate amount of any payments made by Borrower to Lender
      pursuant to Section 3 above prior to the date of such prepayment and (ii) the amount of the unpaid Principal.
      Charges: Returned (NSF/ACH) Payment Charge: $35.00.


     *If there is any conflict between the terms of this Business Loan Summary and the related Business Promissory Note and Security Agreement entered
     into by Borrower, the terms of the Business Promissory Note and Security Agreement shall govern.
     Borrower hereby acknowledge(s) reading and understanding all of the information disclosed above, and receiving a completed copy of this
     Business Loan Summary on the date indicated below .
     Read, acknowledged and accepted This Day ____ of Month ____ of Year ______ .
     Borrower: Absolut Residential Care L.L.C.

     By: ____________________________

     Printed Name: __________________

     Title: __________________________

    Rev. Oct 2012 (5day)                 WBL Initials __________ Date ___________                                                         P age |1
